COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00496-CV
Trial Court Cause
Number:                    1171097
Style:                     Eddie Medina, Jr.
                           v Gloria Tate d/b/a Humble Family Skate Center and Humble Family Skate Center, Inc.
Date motion filed*:        August 23, 2013
Type of motion:            Motion for Rehearing
Party filing motion:       Appellee
Document to be filed:      no

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack, and Justices Higley and Brown

Date: April 22, 2014